PER CURIAM:
In this cause petitioner’s motion for leave to file petition for writ of mandamus as a poor person was filed July 23, 1970. Petitioner’s motion was sustained and petition for writ of mandamus was filed December 14,1970. Thereafter, on the same day, petitioner’s petition for writ of mandamus was sustained and the alternative writ of *653mandamus was issued returnable to the Court en banc in thirty days.
It now appearing to the court that respondent has wholly failed to answer the said alternative writ of mandamus, it is, therefore,
Ordered and adjudged:
1. That the same be, and it is hereby, taken as confessed;
2. That the alternative writ of mandamus be, and it is hereby, made peremptory commanding respondent that he forthwith make findings of fact and conclusions of law on all issues submitted to him on April 3, 1970, and make an order sustaining or overruling the motion filed under the provisions of Sup.Ct. Rule 27.26 in case styled Glenn Conner v. State of Missouri, No. -, pending in the circuit court of Howell County, Missouri;
3. That a certified copy of the findings, conclusions and order be delivered to this court forthwith.
All concur.